Title: To Benjamin Franklin from Dumas, 5[–7] February 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 5e.[–7] Fevr. 1782.
L’incluse pour le Congrès vous apprendra ce qui se passe ici, & l’extrait ci-joint les dispositions & Les intentions du Congrès à mon égard Je tiendrai note des fraix que M’occasionneront ces ordres, & m’en prévaudrai, discretement, toutes les fois que je tirerai sur vous pour l’ordinaire.
Il y a lieu de croire, que cette semaine & la suivante seront interessantes ici, & qu’il se prendra enfin des résolutions importantes.
L’impossibilité, Monsieur, de subsister ici avec mes appointemens, trop Modiques en tout temps, & sur-tout depuis que tout a si fort renchéri Par la guerre, nous a fait prendre un parti, à mon Epouse & à moi, facheux pour nous, mais nécessaire, afin d’éviter notre ruine, c’est de rompre notre Ménage, & quitter la maison que nous habitons ici depuis vingt ans. J’ai donc loué pour moi seul des chambres ici pour May prochain, & ma femme & ma fille habiteront une petite Campagne que nous avons en Gueldre. Cette séparation est facheuse en ce qu’elle nous prive des douceurs de vivre ensemble, dans un temps où nos secours mutuels, & le séjour de la ville, au moins en hiver, est de plus en plus nécessaire aux infirmités de mon Epouse & à l’Education de mon Enfant. Mais elle est nécessaire, pour éviter notre ruine. Si j’ai donc paru, Monsieur, m’être relaché depuis quelque temps de mon ancienne diligence à vous écrire, ne L’attribuez qu’à la situation désagréable où j’ai été, & où je me trouve encore, à nombre d’égards, & qui est souvent allée jusqu’à perdre Presque le courage, & le goût de la vie. Je tâcherai de faire mieux, à Mesure que je me trouverai plus tranquille. Je suis avec tout le respectueux attachment, qui vous est voué pour toujours, Monsieur, Votre très-humble & très-obéissant serviteur
Dumas


P.S. du 7e. Fev. 1782.
Cette Lettre ne pouvant partir Mardi, parce que j’ai du me rendre à une petite conférence avec certaine personne sur les affaires publiques, jaurai l’honneur de vous dire, aujourd’hui, que cette semaine la Médiation ne sera pas résolue, parce que quelques villes ne sont pas prêtes là-dessus, & que dans leurs Assemblées Municipales Les Patriotes ont demandé du temps pour y penser encore. Entre autres motifs de ce retard, est celui de donner le temps à Mr. l’Ambr. de Fce. d’arriver & d’être témoin de ce qui se passera la semaine Prochaine. Il arriva effectivement hier au soir.
Une Resolution prise le 7 Janv. par la Ville de Dort porte en substance “I. de ne consentir à la Mediation offerte que sous les 2 conditions Preliminaires suivantes, sine quibus non
1. la jouissance illimitée des Droits de la Neutralité armée.
2. la restitution des possessions de la rep. envahie par les Anglois
II. de réclamer en même temps les secours dûs à la rep. par la Neutralité armée, selon le Traité.
III. de faire précéder à cette résolution celle de la convention à faire avec la France pour concerter un plan d’opérations contre l’ennemi Commun.”
Passy à S. E. Mr. B. Franklin.

